Citation Nr: 0805601	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-34 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a sleep disorder to 
include on a secondary basis.

4.  Entitlement to service connection for alcohol and drug 
abuse.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to July 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision by which the RO denied, 
inter alia, entitlement to the benefits sought herein.  

The Board observes that in its April 2004 rating decision, 
the RO denied service connection for PTSD to include 
depression.  The Board has separated this issue into two 
separate issues of service connection for PTSD and service 
connection for depression.  

The issues of entitlement to service connection for 
depression and entitlement to service connection for alcohol 
and drug abuse are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is not due to a verified in-service 
stressor, and the veteran is not shown to have engaged in 
combat with the enemy.

2.  The veteran is not shown to be suffering from an 
identifiable sleep disorder.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  A sleep disorder is not shown to be related to service or 
to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claims, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to these claimed conditions.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in April and August 2003 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

The veteran was apprised of disability ratings and effective 
dates in March 2006, after the initial AOJ decision.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, there were two readjuducations, in June and 
September 2006, that followed the March 2006 notice prompted 
by the Court's holding in Dingess.  Although the notice 
letter was not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of June and 
September 2006 supplemental statements of the case after the 
notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no medical opinions were sought, but no medical 
opinion  was necessary.  Regarding the claim of service 
connection for a sleep disorder, there is no evidence of such 
disability.  Regarding PTSD, the claim cannot be 
substantiated with the assistance of a medical examination in 
this instance.  Under such circumstances, no medical 
examinations need be provided.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and identified 
non-VA medical records.  The record also contains many 
statements from the veteran as well as lay statements that 
the veteran submitted in connection with his claims.  No VA 
medical examinations were offered because regarding a sleep 
disorder, there is no evidence of a present disability and 
regarding PTSD, there is sufficient evidence to decide the 
claim without a VA examination.  Under these circumstances, 
VA medical examinations are not mandated.  38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  With regard to 
the second PTSD criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

Discussion

PTSD

The service personnel records indicate that the veteran 
served in Vietnam from May to December 1971.  According to 
the DD Form 214, the veteran's military occupational 
specialty was that of a clerk typist.  Indeed, the records 
reflect that during his tour in Vietnam, he was both a clerk 
typist and a mail clerk.  The service personnel records make 
no reference to a Combat Infantryman Badge, Purple Heart or 
other circumstance that would indicate combat service.  Thus, 
in order for service connection to be granted, the claimed 
PTSD-inducing stressors would have to be independently 
verified.  38 C.F.R. § 3.304(f); Moreau, supra; Dizoglio, 
supra; Doran, supra.

The veteran alleges that he suffers from PTSD due to service 
in Vietnam where the natural beauty was deceptive because the 
landscape was replete with rats, fleas, and an assortment of 
vermin.  The veteran enumerated extreme heat as another 
stressor.  He claims to have been under constant stress and 
suffered from sleeplessness after hearing battle stories and 
seeing dead soldiers.  He recounted that at the end of work 
days, he would join others in exploring the country.  On one 
such expedition near the Thai border, he heard some gunshots 
and subsequently witnessed Thai border guards shooting and 
decapitating the bodies of dead men.  The veteran joined no 
further excursions and claims to have had nightmares from 
what he had seen that day.

The record reflects that the veteran has received psychiatric 
treatment for many years and that he has been diagnosed with 
PTSD.  As outlined above, because he is not shown to have 
engaged in combat with the enemy, the alleged PTSD-causing 
stressors must be confirmed by objective evidence.  Id.  The 
Board observes that the vague nature of these alleged 
stressors such as stress via hearsay and the general lack of 
specifics to include dates and locations of these non-combat 
related events render them unverifiable.  Id.; 38 C.F.R. § 
3.303.

The veteran has been diagnosed with PTSD.  However, as there 
are no verified PTSD-inducing stressors, service connection 
for PTSD is denied.  38 C.R. §§ 3.303, 3.304.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is no objective 
evidence supporting his alleged stressors.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; 38 U.S.C.A. § 5107.



Sleep disorder 

The service medical records reflect no sleep disorder.  
Following service, the veteran has indeed voiced complaints 
of difficulty sleeping, and he has been told to use over-the-
counter medications such as Benadryl, as needed, to assist 
with sleep.  The competent medical evidence, however, points 
to no actual sleep disorder.  It appears, instead, that sleep 
is occasionally disturbed due to stress or other emotional 
problems.  Sleep, therefore, is a symptom of disability 
rather than a disability unto itself.

Thus, while the Board acknowledges the veteran's complaints 
of sleeplessness, it is well established that a symptom alone 
cannot be service-connected.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  It follows that service 
connection for the symptom consisting of occasional sleep 
trouble cannot be granted.  Id.; 38 C.F.R. § 3.303.

The Board reminds the veteran that it cannot rely upon his 
assertions regarding the presence of a sleep disorder because 
he is not shown to possess any sort of medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In the absence of a current disability, service connection 
for a sleep disorder cannot be granted either directly or on 
a secondary basis.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (38 D.S.C. § 1110 requires current 
symptomatology at the time the c1aim is filed in order for a 
veteran to be entitled to compensation).  Thus, service 
connection for a sleep disorder is denied.  Id.; 38 C.F.R. 
§§ 3.303, 3.310.

The veteran's assertions regarding a sleep disorder do not 
constitute competent medical evidence.  Id.  There is no 
competent medical evidence of a current sleep disorder.  As 
such, the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is denied.

Service connection for a sleep disorder is denied.


REMAND

The service medical records reflect complaints of depression, 
stress, marital strife, other family trouble, and alcohol 
abuse.  Because current evidence suggests that the veteran 
might well suffer from depression, the veteran should be 
afforded a psychiatric examination.  

The Board notes that action on the veteran's drug and alcohol 
abuse claim has been deferred pending resolution of the 
depression claim, as service connection for alcohol and drug 
abuse can be granted secondarily despite the fact that direct 
service connection for such misconduct is precluded.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other).  See also 38 U.S.C.A. §§ 
105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2007); 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  See also 
VAOPGCPREC 7-99 (holding that a substance abuse disability 
caused by a service-connected disability can be service 
connected under section 3.310(a) for purposes of VA 
benefits).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to be afforded 
a psychiatric examination.  The claims 
file should be made available for review 
and the examination report should reflect 
that such review was accomplished.  The 
examiner should indicate whether the 
veteran currently has a depressive 
disorder.  If a depressive disorder is 
diagnosed the examiner should indicate 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the currently diagnosed depressive 
disorder existed during active service or 
is otherwise related to active service.  
If it is determined that the veteran 
currently has a depressive disorder that 
is related to active service the examiner 
should offer an opinion as to the etiology 
for any indicated alcohol or drug abuse 
including whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any alcohol or drug 
abuse is proximately due to or been 
chronically worsened by any depressive 
disorder, which has been determined to be 
related to active service.  If it cannot 
be determined whether the veteran 
currently has depressive disorder that is 
related to his active service, on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

2.  Readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


